Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Preliminary Amendment filed on 2/22/2021. 
Claims 21-41 are pending in the case. 
Claim(s) 1-20 have been cancelled. Claims 21-41 are new.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 21, 23, 24, 27, 28, 30, 31, 34, 35, 37, 38, 41, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Florian (US 20130254656 A1), and in view of Barrett-Kahn (US 20130054514 A1). 
	Florian and Barrett-Kahn were cited in the IDS filed by applicant on 2/19/2021.

Regarding claim 21, Florian teaches a content management system comprising: a processor; a non-transitory computer readable medium, comprising instructions for: (Florian [19]-[22], webpage is used to access content files stored on a remote server at a local device): 
Florian [3]-[5], [15, 16], [22], [23], webpage is used to access content files stored on a remote server at a local device, links allowing the user to access specific files may be provided, server has access to user interaction with the browser interface on the client device);
a sync agent deployed on a client computing device coupled over a network to the content management server, wherein the client computing device includes a file system and a local cache associated with the content management system in the file system of the client computing device, wherein the sync agent, in response to a user action relative to one of the representations referencing a selected document in the content management sever browser interface, is adapted to automatically download the selected document stored at the content management server and automatically store the selected document in the local cache associated with the content management system when the document is not resident in the local cache, and maintain synchronicity between the selected document at the content management server synchronized with the selected document in the local cache (Florian [6, 16], [22], [23], user may select a representation of the file- which results in the file being downloaded to the local storage from the server, local document and server document and synchronized, local document may be accessed directly thereafter) ; and
an edit client controller of the content management system deployed on the client computing device and coupled to the sync agent, wherein the edit client controller, in response to the user action relative to one of the representations referencing the selected document, is adapted to interact with an editing application to allow a user to edit the selected document stored in the local cache (Florian [6], [16], [22], [23], user may select a representation of the file- which results in the file being downloaded to the local storage and then opened in a local editing 

Florian does not specifically teach wherein the representations for documents are hyperlinks for document. 
However Barrett-Kahn teaches wherein the representations for documents are hyperlinks for document (Barrett-Kahn [32], [53]-[55], User may access files for editing or viewing using list of document URLs)..
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Barrett-Kahn of wherein the representations for documents are hyperlinks for document; into the invention suggested by Florian, so that the representations for documents configured by the content management server interface of Florian are hyperlinks; since both inventions are directed towards accessing documents from a remote server and downloading or editing them on a local device, and incorporating the teaching of Barrett-Kahn into the invention suggested by Florian would provide the added advantage of allowing documents to be accessed by a mechanism that defines the location of the documents, i.e. a hyperlink, allow the hyperlink to have data directly tied to a document to enable a server to identify a document from the hyperlink, and allowing the client device to store the hyperlink with the identifying information in the local cache to allow the hyperlink to be readily associated with the document, and the combination would perform with a reasonable expectation of success  (Barrett-Kahn [32, 34, 35], [37], [38], [48], [52]-[55]).

Regarding claim 23, Florian and Barrett-Kahn teach the invention as claimed in claim 21 above. Florian further teaches wherein the synchronization of the selected documents in the cache with the selected document as the content management server is done asynchronously Florian [23, 24] local agent checks for changes periodically to synchronize local and server copies).

Regarding claim 24, Florian and Barrett-Kahn teach the invention as claimed in claim 21 above. Florian does not specifically teach wherein the editing application is browser based.
	However Barrett-Kahn teaches wherein the editing application is browser based (Barrett-Kahn [32] editing application may displayed in browser).

Regarding claim 27 Florian and Barrett-Kahn teach the invention as claimed in claim 21 above. Florian further teaches wherein the content management server browser interface comprises the sync agent and the edit client controller Florian [29] web page may have necessary scripts for managing downloads and editing).

Claim 28 is for a method performing instructions similar in scope to the instructions performed by the system of claim 21, and is rejected under the same rationale. 

Claims 30, 31, 34 are dependent on claim 10 above, are for a method performing instructions similar in scope to the instructions performed by the system of claims 23, 24, 27 respectively, and are rejected under the same rationale.

Claim 35 is for a medium storing instructions similar in scope to the instructions performed by the system of claim 21, and is rejected under the same rationale. Florian further teaches computer readable medium, including instructions for editing files stored on a remote content management server the instructions (Florian
Claims 37, 38, 41 are dependent on claim 35 above, are for a medium storing instructions similar in scope to the instructions performed by the system of claims 23, 24, 27, respectively, and are rejected under the same rationale.

Claims 22, 29, 36, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Florian (US 20130254656 A1), in view of Barrett-Kahn (US 20130054514 A1), and further in view of "How to move the user cache directory [~/.cache] out of the /home directory to another partition" on ubuntu.com, referred to hereinafter as Ubuntu, and retrieved from https://askubuntu.com/questions/87314/how-to-move-the-user-cache-directory-cache-out-of-the-home-directory-to-an and.

Regarding claim 22, Florian and Barrett-Kahn teach the invention as claimed in claim 21 above. Florian does not specifically teach wherein the location of the document cache is configurable by a user.
However Ubuntu teaches wherein the location of the document cache is configurable by a user (Ubuntu Page 2, user may set cache location, Ubuntu Page 1 user sets cache location based on user needs).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Ubuntu of wherein the location of the document cache is configurable by a user, into the invention suggested by Florian and Barrett-Kahn; since both inventions are directed towards storing files in a local cache, and incorporating the teaching of Ubuntu into the invention suggested by Florian and Barrett-Kahn would provide the added advantage of allowing a user to set a local cache location based on user needs, and the combination would perform with a reasonable expectation of success (Ubuntu Pages 1 and 2).

Claim 29, is dependent on claim 28 above, is for a method performing instructions similar in scope to the instructions performed by the system of claim 22, and is rejected under the same rationale.
Claim 36, is dependent on claim 35 above, is for a medium storing instructions similar in scope to the instructions performed by the system of claim 22, and is rejected under the same rationale.

Claims 25, 26,32, 33, 39, 40, are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Florian (US 20130254656 A1), in view of Barrett-Kahn (US 20130054514 A1), and further in view of Daughtry (US 20090106247A1).
 
Regarding claim 25, Florian and Barrett-Kahn teach the invention as claimed in claim 21 above. Florian does not specifically teach wherein the selected document is locked at the content management server when it is being edited in the editing application.
However Daughtry teaches wherein the selected document is locked at the content management server when it is being edited in the editing application (Daughtry ]19] while user has document open for editing, it may remain locked).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Daughtry of wherein the selected document is locked at the content management server when it is being edited in the editing application, into the invention suggested by Florian and Barrett-Kahn; since both inventions are directed towards locally editing documents residing on a remote server, and incorporating the teaching of Daughtry into the invention suggested by Florian and Barrett-Kahn would provide the added advantage of allowing a user to make edits to a document without concern whether another user will make conflicting edits, and the combination would perform with a reasonable expectation of success (Daughtry ]19]).

Regarding claim 26, Florian, Barrett-Kahn and Daughtry teach the invention as claimed in claim 25 above. Florian does not specifically teach wherein the selected document is automatically unlocked at the content management server when the editing application is closed.
However Daughtry teaches wherein the selected document is automatically unlocked at the content management server when the editing application is closed (Daughtry [4, 19] when document is closed (which would happen when application), document may be unlocked, allowing unlocks when locking user is unavailable gives other users access to the document if locking user leaves office).

Claims 32, 33, are dependent on claim 28 above, are for a method performing instructions similar in scope to the instructions performed by the system of claims 25, 26 respectively, and are rejected under the same rationale.
Claim 39, 40, are dependent on claim 35 above, are for a medium storing instructions similar in scope to the instructions performed by the system of claims 25, 26 respectively, and are rejected under the same rationale.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claims 21, 28 and 35 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of U.S. Patent No 10915556. The subject matter claimed in the instant application is fully disclosed in 

Claims 23, 27, 30, 34, 37, 41are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa (U.S. Patent No. 10915556), hererinafter referred to as Hawa56 , in view of Florian (US 20130254656 A1).

Regarding claims 23, 30 and 37, Claims 1, 10 and 21 of Hawa56 recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa56 do not specifically recite wherein the synchronization of the selected documents in the cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application.
	However Florian teaches wherein the synchronization of the selected documents in the cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application (Florian [23, 24] local agent checks for changes periodically to synchronize local and server copies).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Florian of wherein the synchronization of the selected documents in the cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application; into the invention as claimed in 1, 10 and 21 of Hawa56  respectively, since the inventions are directed towards accessing documents from a remote server and downloading or editing them on a local device, and incorporating the teaching of Florian into the invention as claimed in 1, 10 and 21 of Hawa56  respectively, would provide the added advantage of allowing documents to be periodically updated instead of constantly monitoring Florian [23, 24]).

Regarding claim 27, 34 and 41, Claims 1, 10 and 21 of Hawa56 recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa56 recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa56 do not specifically recite wherein the content management server browser interface comprises the sync agent and the edit client controller.
	However Florian further teaches wherein the content management server browser interface comprises the sync agent and the edit client controller (Florian [29] web page may have necessary scripts for managing downloads and editing).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Florian of wherein the content management server browser interface comprises the sync agent and the edit client controller; into the invention as claimed in 1, 10 and 21 of Hawa56  respectively, since the inventions are directed towards accessing documents from a remote server and downloading or editing them on a local device, and incorporating the teaching of Florian into the invention as claimed in 1, 10 and 21 of Hawa56  respectively, would provide the added advantage of allowing the browser interface to provide all the functionality necessary for document collaboration and editing without requiring a local application, and the combination would perform with a reasonable expectation of success (Florian [29]).

Claims 24, 31, 38, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa56, in view of Barrett-Kahn (US 20130054514 A1).
Regarding claim 24, 31 and 38, Claims 1, 10 and 21 of Hawa56 recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa56 do not specifically recite wherein the editing application is browser based.
	However Barrett-Kahn teaches wherein the editing application is browser based (Barrett-Kahn [32] editing application may displayed in browser).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Barrett-Kahn of wherein the editing application is browser based; into the invention as claimed in 1, 10 and 21 of Hawa56  respectively, since the inventions are directed towards accessing documents from a remote server and downloading or editing them on a local device, and incorporating the teaching of Barrett-Kahn into the invention as claimed in 1, 10 and 21 of Hawa56  respectively, would provide the added advantage of allowing the browser interface to provide all the functionality necessary for document collaboration and editing without requiring a local application, and the combination would perform with a reasonable expectation of success (Barrett-Kahn [32]).

Claims 22, 29, 36, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa56), in view of Ubuntu.

Regarding claim 22, 29 and 36, Claims 1, 10 and 21 of Hawa56 recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa56 do not specifically recite wherein the location of the document cache is configurable by a user.
However Ubuntu teaches wherein the location of the document cache is configurable by a user (Ubuntu Page 2, user may set cache location, Ubuntu Page 1 user sets cache location based on user needs).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Ubuntu of wherein the  of Hawa56  respectively; since both inventions are directed towards storing files in a local cache, and incorporating the teaching of Ubuntu into the invention as claimed in 1, 10 and 21 of Hawa56  respectively, would provide the added advantage of allowing a user to set a local cache location based on user needs, and the combination would perform with a reasonable expectation of success (Ubuntu Pages 1 and 2).

Claims 25, 26,32, 33, 39, 40, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa56, in view of Daughtry (US 20090106247A1).
 
Regarding claim 25, 32 and 39, Claims 1, 10 and 21 of Hawa56 recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa56 do not specifically recite wherein the selected document is locked at the content management server when it is being edited in the editing application.
However Daughtry teaches wherein the selected document is locked at the content management server when it is being edited in the editing application (Daughtry ]19] while user has document open for editing, it may remain locked).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Daughtry of wherein the selected document is locked at the content management server when it is being edited in the editing application, into the invention as claimed in 1, 10 and 21 of Hawa56  respectively; since both inventions are directed towards locally editing documents residing on a remote server, and incorporating the teaching of Daughtry into the invention as claimed in 1, 10 and 21 of Hawa56  respectively would provide the added advantage of allowing a user to make edits to a Daughtry ]19]).

Regarding claim 26, 33 and 40, Claims 1, 10 and 21 of Hawa56 and Daughtry recite the invention as claimed in claims 25, 32 and 39 respectively. Claims 1, 10 and 21 of Hawa56 do not specifically recite wherein the selected document is automatically unlocked at the content management server when the editing application is closed.
However Daughtry teaches wherein the selected document is automatically unlocked at the content management server when the editing application is closed (Daughtry [4, 19] when document is closed (which would happen when application), document may be unlocked, allowing unlocks when locking user is unavailable gives other users access to the document if locking user leaves office).

Claims 21, 28 and 35 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of U.S. Patent No 10339156. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.


Claims 23, 27, 30, 34, 37, 41are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa (U.S. Patent No. 10339156), hererinafter referred to as Hawa , in view of Florian (US 20130254656 A1).

Regarding claims 23, 30 and 37, Claims 1, 10 and 21 of Hawa recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa do not specifically recite wherein the synchronization of the selected documents in the cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application.
	However Florian teaches wherein the synchronization of the selected documents in the cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application (Florian [23, 24] local agent checks for changes periodically to synchronize local and server copies).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Florian of wherein the synchronization of the selected documents in the cache with the selected document as the content management server is done asynchronously to the editing of the selected document in the editing application; into the invention as claimed in 1, 10 and 21 of Hawa  respectively, since the inventions are directed towards accessing documents from a remote server and downloading or editing them on a local device, and incorporating the teaching of Florian into the invention as claimed in 1, 10 and 21 of Hawa  respectively, would provide the added advantage of allowing documents to be periodically updated instead of constantly monitoring edits, and the combination would perform with a reasonable expectation of success  (Florian [23, 24]).

Regarding claim 27, 34 and 41, Claims 1, 10 and 21 of Hawa recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa do not specifically recite wherein the content management server browser interface comprises the sync agent and the edit client controller.
	However Florian further teaches wherein the content management server browser interface comprises the sync agent and the edit client controller (Florian [29] web page may have necessary scripts for managing downloads and editing).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Florian of wherein the content management server browser interface comprises the sync agent and the edit client controller; into the invention as claimed in 1, 10 and 21 of Hawa  respectively, since the inventions are directed towards accessing documents from a remote server and downloading or editing them on a local device, and incorporating the teaching of Florian into the invention as claimed in 1, 10 and 21 of Hawa  respectively, would provide the added advantage of allowing the browser interface to provide all the functionality necessary for document collaboration and editing without requiring a local application, and the combination would perform with a reasonable expectation of success (Florian [29]).

Claims 24, 31, 38, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa, in view of Barrett-Kahn (US 20130054514 A1).

Regarding claim 24, 31 and 38, Claims 1, 10 and 21 of Hawa recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa5do not specifically recite wherein the editing application is browser based.
Barrett-Kahn teaches wherein the editing application is browser based (Barrett-Kahn [32] editing application may displayed in browser).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Barrett-Kahn of wherein the editing application is browser based; into the invention as claimed in 1, 10 and 21 of Hawa  respectively, since the inventions are directed towards accessing documents from a remote server and downloading or editing them on a local device, and incorporating the teaching of Barrett-Kahn into the invention as claimed in 1, 10 and 21 of Hawa  respectively, would provide the added advantage of allowing the browser interface to provide all the functionality necessary for document collaboration and editing without requiring a local application, and the combination would perform with a reasonable expectation of success (Barrett-Kahn [32]).

Claims 22, 29, 36, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa, in view of Ubuntu.
Regarding claim 22, 29 and 36, Claims 1, 10 and 21 of Hawa recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa do not specifically recite wherein the location of the document cache is configurable by a user.
However Ubuntu teaches wherein the location of the document cache is configurable by a user (Ubuntu Page 2, user may set cache location, Ubuntu Page 1 user sets cache location based on user needs).
	It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Ubuntu of wherein the location of the document cache is configurable by a user, into the invention as claimed in 1, 10 and 21 of Hawa  respectively; since both inventions are directed towards storing files in a local cache, and incorporating the teaching of Ubuntu into the invention as claimed in 1, 10 and  of Hawa  respectively, would provide the added advantage of allowing a user to set a local cache location based on user needs, and the combination would perform with a reasonable expectation of success (Ubuntu Pages 1 and 2).

Claims 25, 26,32, 33, 39, 40, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 21 of Hawa, in view of Daughtry (US 20090106247A1).
 
Regarding claim 25, 32 and 39, Claims 1, 10 and 21 of Hawa recite the invention as claimed in claims 21, 28 and 35 respectively. Claims 1, 10 and 21 of Hawa do not specifically recite wherein the selected document is locked at the content management server when it is being edited in the editing application.
However Daughtry teaches wherein the selected document is locked at the content management server when it is being edited in the editing application (Daughtry ]19] while user has document open for editing, it may remain locked).
It would have been obvious to one of an ordinary skill in the art at the effective filing date of the claimed invention, to have incorporated the concept taught by Daughtry of wherein the selected document is locked at the content management server when it is being edited in the editing application, into the invention as claimed in 1, 10 and 21 of Hawa  respectively; since both inventions are directed towards locally editing documents residing on a remote server, and incorporating the teaching of Daughtry into the invention as claimed in 1, 10 and 21 of Hawa  respectively would provide the added advantage of allowing a user to make edits to a document without concern whether another user will make conflicting edits, and the combination would perform with a reasonable expectation of success (Daughtry ]19]).

Regarding claim 26, 33 and 40, Claims 1, 10 and 21 of Hawa56 and Daughtry recite the invention as claimed in claims 25, 32 and 39 respectively. Claims 1, 10 and 21 of Hawa56 do not specifically recite wherein the selected document is automatically unlocked at the content management server when the editing application is closed.
However Daughtry teaches wherein the selected document is automatically unlocked at the content management server when the editing application is closed (Daughtry [4, 19] when document is closed (which would happen when application), document may be unlocked, allowing unlocks when locking user is unavailable gives other users access to the document if locking user leaves office).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/            Primary Examiner, Art Unit 2178